Citation Nr: 1004147	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-39 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a right 
ankle disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 
1976.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from an October 2004 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana, which 
denied the Veteran's application to reopen a previously 
denied claim for service connection for a right ankle 
disorder, and denied his claims for service connection for a 
left ankle disorder and a right foot disorder.  

In November 2006, the Veteran testified at a local hearing 
before a decision review officer at the Indianapolis RO.  A 
transcript of this proceeding has been associated with the 
claims folder.

The issue of entitlement to service connection for a right 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  A November 1986 Board decision denied service connection 
for a right ankle disorder based on a finding that a chronic 
right ankle disorder was not incurred during service and did 
not develop within one year of service separation.  

2.  The evidence submitted since the November 1986 Board 
decision is either cumulative or redundant and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for a right ankle disorder, or raise a 
reasonable possibility of substantiating the claim.

3.  The competent evidence of record reveals that the Veteran 
does not have a current, chronic left ankle disorder.


CONCLUSIONS OF LAW

1.  The November 1986 Board decision that denied service 
connection for a right ankle disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for a right ankle 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  A chronic left ankle disorder was neither incurred during 
service, nor within one year of service separation.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 



a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated August 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and 
advised the appellant to provide any information or evidence 
in his possession that pertained to such claim.  This letter 
further advised the appellant of the criteria pertaining to 
what constitutes new and material evidence, the fact that his 
claim had been previously denied in an earlier Board 
decision, and the specific reasons for the previous denial.  

The Board finds that these notice requirements were satisfied 
by means of a letter dated January 2007.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any error as to the 
timeliness of that notice is moot.  See Dingess/Hartman v. 
Nicholson, supra.  

        b.) Duty to Assist

With regard to the duty to assist, the claims folder contains 
the Veteran's service treatment records, post-service private 
and VA treatment records, Social Security Administration 
("SSA") medical records and a VA examination report dated 
August 2004.  Additionally, the claims file contains the 
Veteran's statements in support of his claim. 

With regard to the Veteran's claim of a left ankle disorder, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.
 
As noted above, the Veteran was afforded a VA examination in 
August 2004.  With regard to the Veteran's claim of service 
connection for a left ankle disorder, the Board finds that 
the 2004 examination is sufficient to resolve the question of 
whether or not the Veteran has a current disability of the 
left ankle.  The VA examiner indicated that he had reviewed 
the complete evidence of record, examined the Veteran, 
reviewed diagnostic tests, and elicited from the Veteran his 
claimed history of a left ankle injury in service.  He 
nevertheless concluded that the Veteran's left ankle was 
normal. 

The Board also notes the case of Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007), wherein the appellant argued that the 
Board was obligated to reopen his claim because the RO had 
arranged for an examination, and that the examination in 
question was inadequate.  In that decision, the Court held 
that the Board was not obligated to reopen a claim merely 
because the RO reopened the claim and undertook development, 
such as obtaining a new examination or opinion.  As such, in 
this case, although the RO arranged for the Veteran to 
undergo a VA examination and obtained an opinion regarding 
his claim for service connection for a right ankle disorder, 
a left ankle disorder and a right foot disorder, the Board is 
not obligated to reopen the claim solely as a consequence of 
that development having been conducted.  Moreover, to the 
extent that such examination is inadequate insofar as how it 
addressed the Veteran's service connection claim, any such 
inadequacy is moot, as the Board is finding that new and 
material evidence has not been received sufficient to reopen 
the claim.  See Woehlaert, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).



III.  Analysis.

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle disorder.

The first issue for resolution before the Board is whether 
new and material evidence has been submitted sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for a right ankle disorder.  

In November 1986, the Board denied the Veteran's claim of 
entitlement to service connection based on a finding that a 
chronic right ankle disorder was not incurred during service 
and did not develop within one year of service separation.  
At the time of the denial, the Board considered the Veteran's 
service treatment records, private post-service records 
showing treatment for a fractured right ankle in 1981, and 
the residuals thereof, and the Veteran's personal statements 
in support of his claim.  Accordingly, the decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  As 
such, the issue for resolution before the Board is whether 
new and material evidence has been submitted sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for a right ankle disorder.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has not been received since the Board's November 
1986 denial of the claim.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially applied for service connection for a 
right ankle disability in August 1985, claiming that he 
twisted his ankle in service, resulting in a chronic and 
disabling condition.  On his application, however, he said 
that, while he believed that he had injured the right ankle, 
he was not actually sure if it was the left or the right.  
Although the Veteran claimed that his right ankle disorder 
was the result of an in-service injury, a review of the 
claims folder revealed that, in August 1981, he sustained a 
fractured dislocation of the right ankle after an accidental 
fall.  A November 1985 rating decision thus determined that, 
although the Veteran's service treatment records indicated 
that he sustained a right ankle sprain in 1975 during 
service, the evidence showed that this was an acute injury 
that resolved.  The RO concluded that his post-service 
surgical treatment and hospitalizations for his right ankle 
were unrelated to the acute affects from his right ankle 
injury in service.  Following the Veteran's appeal of this 
rating decision to the Board, a November 1986 Board decision 
denied his claim, finding no evidence of a relationship 
between his right ankle disorder and service.   

In May 2004, the Veteran applied to have his previously-
denied claim for service connection for a right ankle 
disorder reopened.  A review of the claims folder shows that 
the new evidence submitted since the 1986 Board denial 
consists of examination reports from two private physicians, 
treatment records submitted in conjunction with the Veteran's 
application for SSA disability insurance benefits ("SSDI"), 
VA Medical Center ("VAMC") treatment reports, a VA 
examination report, lay statements from family members and 
friends, an RO hearing transcript, and additional personal 
statements from the Veteran in support of his claim.  
The private physician reports show that the Veteran was seen 
by Dr. T. Trainer in May 1986, and by Dr. M. Troxell in July 
1987, with complaints of right ankle pain and swelling since 
his right ankle fracture in August 1981.  The Veteran claimed 
that his continuing symptomatology was the result of his 
ankle not having healed properly following surgery.  See 
report from Dr. Troxell, July 1987.  There is no indication 
in either of these reports that the Veteran never told either 
doctor that he had sustained a sprained right ankle in 
service.  There is also no evidence that either physician 
attributed his symptoms to that injury or any other incident 
in service.  Upon examination, it was noted that his right 
ankle was markedly swollen with limited range of motion.  
Both physicians concluded that the Veteran had sustained a 
"rather severe injury to [his] right ankle" in 1981 and had 
subsequently developed severe degenerative arthritis in the 
joint. 

Private treatment reports pursuant to the Veteran's 
application for SSDI show that he continued to seek medical 
treatment for his right ankle for a number of years.  A 
December 1996 podiatry report reveals that the Veteran was 
admitted to Westview Hospital for a right ankle fusion after 
complaining of having sustained a right ankle fracture in 
August 1981, with subsequent surgical reduction of the 
fracture that same year.  The report noted that the Veteran 
continued to have chronic post-trauma pain and degenerative 
changes in the right ankle, and underwent a series of four 
ankle scopes over approximately eight years.  Because his 
ankle continued to bother him, he subsequently underwent an 
attempted surgical fusion of the right foot and ankle in 
1995, which was only partially successful, resulting in a 
cyst in the distal aspect of the right tibia.  December 1996 
x-rays and a CT scan confirmed the presence of severe 
degenerative changes about the right ankle joint.  He 
subsequently underwent right ankle reconstruction with ankle 
arthrodesis and resection of the tibial cyst.  Additional 
private treatment reports show that the Veteran's doctors 
continued to relate his right ankle problems to his 1981 
fracture.  There is no indication in these records that the 
Veteran reported that he had sustained an in-service right 
ankle injury, or that any of his treating physicians opined 
that any injury or other incident of service contributed to 
his right ankle disability.

SSA records show that he was found to be disabled based on a 
primary diagnosis of osteoarthrosis and allied disorders, 
with a subsequent secondary diagnosis of personality 
disorders.  These reports show that the basis of his 
disability determination were his private treatment records 
showing that he had fractured his ankle in 1981 and had 
required multiple subsequent surgical procedures. 

VAMC treatment records from August 2003 to December 2006 show 
no evidence of treatment for a right ankle disorder (during 
his RO hearing, the Veteran stated that he received all of 
his treatment for his right ankle from private 
practitioners). 

In August 2004, the Veteran was afforded a VA compensation 
and pension examination pursuant to his claim for service 
connection.  He told the examiner that he had experienced 
chronic right ankle problems following a right ankle and foot 
injury in July 1975, when he was cut while climbing over a 
barbed wire fence.  The examiner noted that the service 
treatment records showed that x-rays taken following that 
injury were negative and that the Veteran had only sustained 
a sprained right ankle.  The examiner further noted that 
post-service private treatment records showed that the 
Veteran had sustained a fractured dislocation of the right 
ankle in 1981, followed by several surgeries.  He diagnosed 
the Veteran with status post multiple arthroscopic surgeries 
of the right ankle due to the development of severe 
osteoarthritis and status post fusion of the right ankle in 
1995.  The examiner did not offer an opinion as to the 
likelihood of a connection between the Veteran's current 
right ankle disorder and service.  

The Board finds that the medical evidence currently of 
record, including the private treatment reports, the VA 
treatment reports, and SSA records, are new, in that they 
were not of record at the time of the Board denial.  However, 
although this evidence is new, it is not material because it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.  Specifically, there is no evidence that the 
physicians who examined and/or treated the Veteran opined 
that his right ankle disorder was the result of an injury or 
other incident of military service.  Rather, these medical 
professionals concluded that his right ankle disability 
stemmed from his August 1981 right ankle fracture and 
dislocation.  As such, these reports do not constitute new 
and material evidence.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (holding that evidence that is unfavorable to 
a claimant is not new and material).

Also of record are several letters from the Veteran's family 
members and friends, who reported that they had witnessed the 
Veteran having pain and other symptomatology due to his right 
ankle disorder.  

Finally, the claims folder also contains a transcript of a 
November 2006 hearing before a decision review officer at the 
RO, in which the Veteran presented testimony concerning the 
origin of his right ankle disorder.  He reported that after 
he sprained his ankle in service, he had continuing 
symptomatology, including pain and swelling, throughout the 
duration of service and continuing after service separation.  
There are also additional personal statements submitted by 
the Veteran, or on his behalf, claiming that his right ankle 
disorder stems from his 1975 injury in service.

The Board notes that it has considered the statements from 
the Veteran's family and friends who reported witnessing the 
symptomatology of his right ankle condition, as well as the 
Veteran's continuing claims that his right ankle disability 
is the result of an in-service injury that occurred over 30 
years ago.  The Board finds that while the lay statements 
from these individuals are new, because they were not of 
record at the time of the Board decision, they are not 
material, in that they are essentially cumulative of the 
Veteran's own lay reports as to his history.  Similarly, 
although the Veteran's testimony from his RO hearing and 
additional statements are new, the Board finds that they are 
not material because they are essentially a restatement of 
his contentions made at the time of the Board denial.  

The Board thus concludes that although the evidence received 
since the November 1986 Board decision is new, because it 
does not raise a reasonably possibility of substantiating the 
Veteran's claim, it does not constitute new and material 
evidence sufficient to reopen his claim of service connection 
for a right ankle disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

The Veteran contends that he suffers from a current left 
ankle disorder as a result of an in-service injury, and has 
continued to experience symptomatology since service.

A review of the Veteran's service treatment records shows 
that, in June 1975, he sustained a left ankle injury after 
falling into a hold during training.  Treatment records show 
that he sought treatment for complaints of swelling and pain.  
Upon examination at the service aid station, it was noted 
that there was slight swelling of the left inside ankle with 
no discoloration.  Although he was advised treat his ankle 
with warm water soaks and analgesic balm and return for 
examination the next day, the examiner provided no diagnosis.  
The treatment reports show that the Veteran did not return 
for treatment until one week later, when he was seen with 
complaints of bilateral fallen arches.  At that time, there 
was no indication that he had any residuals from his left 
ankle injury.  The Veteran's service treatment records show 
no further evidence of complaints of, treatment for or 
diagnosis of a left ankle disorder.  His June 1976 service 
separation examination revealed normal findings in all 
systems, including the musculoskeletal system and lower 
extremities. 

As the Veteran's service treatment reports show that he 
sustained no chronic left ankle disorder in service, and 
there is no evidence showing the development of a chronic 
left ankle disorder within one year of service separation, 
service connection on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309 (2009). 

The evidence of record reveals that the Veteran did not 
complain of, or seek treatment for a left ankle disorder 
until May 2004, when he submitted a claim for VA benefits.  
In August 2004, he was afforded a VA examination of his feet 
and ankles in conjunction with his claims of entitlement to 
service connection.  The examiner noted that he had reviewed 
the complete claims folder, including the Veteran's service 
treatment reports and post-service records, performed a 
comprehensive physical examination, and reviewed x-ray 
reports, which revealed normal findings.  He also noted the 
Veteran's history of subjective complaints.  Upon 
examination, he noted that the left ankle presented a normal 
configuration with full range of motion, good stability of 
the ligaments and no pain on palpation and movement.  While 
the Veteran had an antalgic gait, the examiner noted that 
this was due to the right leg and not the result of his in-
service left ankle injury.  The VA examiner found that, 
although the Veteran had sustained a sprain of the left ankle 
in service, he concluded that there were no residuals from 
his previous injury and that his left ankle was normal. 

VA treatment records also show no evidence that the Veteran 
either complained of, sought treatment for, or was diagnosed 
with a chronic ankle disability.  

The Veteran has also presented several lay statements from 
friends and family claiming to have knowledge that he has 
bilateral ankle disorders.   

Based on a complete review of the evidence of record, the 
Board finds that the evidence is against the Veteran's claim 
of entitlement to service connection for a left ankle 
disorder.  As noted above, there is no competent evidence of 
record that the Veteran currently has a diagnosis of a left 
ankle disorder.  As previously noted, the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, 
although the Veteran contends that he currently has left 
ankle pain, mere pain is not a condition for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
because there is no evidence that the Veteran has ever been 
diagnosed with a current, chronic left ankle disorder, 
service connection on a direct basis is not warranted.

The Board acknowledges the Veteran's contentions, as well as 
those of his friends and family, that he has a chronic left 
ankle disorder as a result of service.  The Board also notes 
that the Veteran can attest to factual matters of which he 
had first-hand knowledge, such as ankle pain.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as 
there is no evidence that the Veteran, his friends or family, 
as lay persons, have been shown to be capable of making 
medical conclusions, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have the medical 
expertise to make a determination as to causation.  See Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As noted, the 
Veteran has undergone several medical examinations, including 
by several private physicians, none of which found that he 
had a chronic left ankle disorder.  In addition, the VA 
examiner specifically found that the Veteran's left ankle was 
normal.  The Board finds the results of these evaluations by 
competent medical professionals to be more probative as to 
the existence of a current disability than the lay testimony 
by the Veteran and his friends and family.

In short, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not applicable to the Veteran's 
claim, as there is not an approximate balance of evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder 
is denied.


REMAND

The Veteran contends that he has a chronic right foot 
disorder due to an in-service injury.  See RO hearing 
transcript, November 2006.  After a thorough review of the 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

The Board notes that the Veteran was afforded a VA 
examination for his feet and ankles in August 2004.  At that 
time, the examiner diagnosed the Veteran with degenerative 
osteoarthritis of the right foot and bilateral pes planus.  
The VCAA duty to assist does not include the duty to remand 
for a new examination due solely to the passage of time.  
Although the examiner noted that he had reviewed the complete 
claims folder, examined the Veteran, and elicited from the 
Veteran his history of right foot symptomatology, he did not 
provide an opinion as to whether any of the Veteran's right 
foot disorders were caused by, or were otherwise related to 
service.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  In this case, because the VA 
examiner did not provide an opinion as to whether the 
Veteran's claimed right foot disorder are related to service, 
the Board concludes that another VA examination is necessary 
to determine whether any of the Veteran's disorders are 
service-related.  Furthermore, as the claim is being remanded 
for another examination, an effort should be made to obtain 
updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VAMC treatment records 
pertaining to the Veteran's right foot 
since December 2006.  Any negative reply 
should be specifically noted.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his current right foot 
disorders.  Any tests deemed necessary 
should be conducted.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must state 
that the claims folder has been reviewed.  
The examiner should elicit from the 
Veteran a complete history of his right 
foot complaints, including any injuries 
and medical treatment, and note that, in 
addition to the medical evidence, the 
Veteran's lay history has been considered.  
As to any disorders found, the clinician 
is asked to indicate whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that such disorder is related 
to service, or is caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by active duty service.  Any and 
all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


